Title: To James Madison from Richard Söderström, 15 March 1802 (Abstract)
From: Söderström, Richard
To: Madison, James


15 March 1802, Washington. “I fear very much that I by this my letter will too much intrud upon your usual goodness. But circumstanced as I am at present in consequence of a multiplicity of business which Calls for me to Philadelphia for Accots. of a number of people in Europe, Obliges me to Solicit your kind determination in the Case of which I have had the Honor of laying the Records before you, not doubting In the least but that you will Judge the Claims to be a proper one and that payment for same will and can’t be refused. The Attorney General have informed me that his intention was to report today to you on the Subject. If you after receiving same should be of opinion that the owner should and ought to petition Congress for the payment, I will immediately Submit to your directions & endeavour to obtain apropriation made for same Claims. I trust you will be so obliging and pardon this my forwardness in asking your assistance in this business.”
 

   
   RC (DNA: RG 59, NFC, vol. 1). 2 pp.


